Citation Nr: 0413820	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied service connection for peripheral 
neuropathy.


REMAND

In July 2003 the RO granted service connection for diabetes 
mellitus.  The veteran's primary contention is that his 
peripheral neuropathy is associated with or due to his 
service-connected diabetes mellitus.  This is a medical 
determination for which a current opinion should be obtained.  
38 U.S.C.A. § 5103A (West 2002); Allen v. Brown, 7 Vet. App. 
439 (1995).  Accordingly, the case is remanded for the 
following: 

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current peripheral 
neuropathy.  All necessary tests and 
studies should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that any current peripheral 
neuropathy is caused or aggravated by his 
service-connected diabetes mellitus.  The 
reasons for the opinion should be clearly 
set forth in the report.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

